Title: From Thomas Jefferson to James Madison, 6 February 1788
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Paris Feb. 6. 1788.

I wrote you last on the 20th. of December since which your’s of the same day and of the 9th. have come to hand. The apples and cranberries you were so kind as to send at the same time were all spoiled when they arrived at Havre, so that probably those  articles will not keep during the passage. The box of plants is arrived at the Custom house here, but I shall probably not receive them till after I shall have sealed my letter. They are well chosen, as to the species, for this country. I wish there had been some willow oaks (Quercus Phellos Linnaei) among them, either the plants or acorns, as that tree is much desired here, and absolutely unknown. As the red-birds and opossums are not to be had at New York, I will release you from the trouble of procuring them elsewhere. This trouble, with the incertainty of their coming safe, is more than the importance of the object will justify. You omitted to inclose Prince’s catalogue of plants which your letter mentions to have been inclosed. I send herewith two small boxes, one addressed to Mr. Drayton to the care of the S. Carola. delegates, with a letter. Will you be so good as to ask those gentlemen to forward the letter and box without delay. The box contains cork acorns, and Sulla, which should arrive at their destination as quick as possible. The other box is addressed to you, and contains, cork acorns, Sulla, and peas. The two first articles are to be forwarded to Monticello to Colo. Nicholas Lewis, taking thereout what proportion of them you please for yourself. The peas are brought me from the South of France and are said to be valuable. Considering the season of the year I think it would be best to sow them at New York, and to send the produce on next winter to such persons as you please in Virginia, in order to try whether they are any of them better than what we already have. The Sulla is a species of St. foin which comes from Malta, and is proof against any degree of drought. I have raised it in my garden here, and find it a luxuriant and precious plant. I inclose you the bills of lading for the three boxes of books which ought to have gone last fall, but are only lately gone by the Juno Capt. Jenkins. Your pedometer is done, and I now wait only for some trusty passenger to take charge of it. I hope there will be one in the March packet. It cost 300. livres. Your watch you will have received by the Ct. de Moustier. With respect to the Mercures de France always forwarded to you for Bannister, I must beg you never to let them go so as to subject him to postage for them.
I am glad to hear that the new constitution is received with favor. I sincerely wish that the 9 first conventions may receive, and the 4. last reject it. The former will secure it finally, while the latter will oblige them to offer a declaration of rights in order to complete the union. We shall thus have all it’s good, and cure it’s principal defect.  You will of course be so good as to continue to mark to me it’s progress. I will thank you also for as exact a state as you can procure me of the impression made on the sum of our domestic debt by the sale of lands, and by federal and state exertions in any other manner. I have not yet heard whether the law passed in Virginia for prohibiting the importation of brandies. If it did, the late arret here for encouraging our commerce will be repealed. The minister will be glad of such a pretext to pacify the opposition. I do not see that there are at present any strong symptoms of rupture among the Western powers of Europe. Domestic effervescence and the want of money shackle all the movements of this court. Their prevailing sentiments are total distrust of England, disgust towards the k. of Prussia, jealousy of the two empires, and I presume I may add a willingness to restore the affairs of the Dutch patriots, if it can be done without war.
I will beg the favor of you to send me a copy of the American philosophical transactions, both the 1st. and 2d. volumes, by the first packet and to accept assurances of the sincere esteem with which I am dear Sir your affectionate friend & servant,

Th: Jefferson


P.S. Among the copies of my Notes to be sent to S. Carolina, be so good as to forward one for Mr. Kinlock whom I think I omitted to name in the list.

